                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

KEVIN DWAYNE THERIOT,

                     Plaintiff,                    Case No. 2:18-cv-187
v.                                                 Honorable Paul L. Maloney
UNKNOWN MUKKA et al.,

                     Defendants.
____________________________/

                                        JUDGMENT

              In accordance with the Order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:   January 15, 2019                          /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
